Citation Nr: 9907218	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia with degenerative arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim for an evaluation in excess of 10 percent for 
her service-connected left knee chondromalacia as well as her 
application to reopen her claim for service connection for a 
right knee disorder.  The veteran timely appealed these 
determinations to the Board.  During the course of this 
appeal, in a rating decision dated in July 1996, the RO&IC 
expanded the service-connected left knee disorder to include 
degenerative arthritis.

In a July 1996 rating decision, the RO&IC granted the 
veteran's application to reopen her claim for service 
connection for a right knee disorder, established service 
connection for right knee strain, and assigned a 
noncompensable evaluation, effective November 22, 1993.  In a 
letter dated later that month, the RO&IC notified the veteran 
of the determination and provided her appellate rights.  
Inasmuch as the maximum benefit available has been awarded, 
i.e. service connection, and the fact that, to date, the 
veteran has not submitted a Notice of Disagreement with 
regard to the assigned rating, suggesting her apparent 
satisfaction with the noncompensable evaluation, this claim 
is not before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in February 1996, the veteran requested a hearing before a 
Member of the Board in Washington, DC.  In October 1998, the 
Board wrote to the veteran and requested that she clarify 
whether she still desired to be afforded such a hearing.  In 
a signed statement, received by the Board the following 
month, the veteran withdrew her request for such a hearing, 
and instead indicated that she wanted a decision to be 
rendered based on the evidence of record.  Accordingly, the 
Board will proceed with the consideration of the veteran's 
case.

REMAND

A review of the claims folder reveals that, during the course 
of this appeal, the veteran was afforded formal VA 
examinations in October 1994, July 1995, July 1996 and 
January 1998.  The examination reports reflect that the 
veteran's left knee disorder is manifested by some limitation 
of left leg motion, degenerative arthritis, pain and mild 
ligamentous instability.  In addition, in June 1995, the 
veteran underwent left knee arthroscopy, which was performed 
at the VA Medical Center in Philadelphia, Pennsylvania.  In 
addition, VA outpatient treatment records that show that the 
veteran was seen for complaints of left knee problems on 
numerous occasions.  The veteran's left knee chondromalacia 
with degenerative arthritis (left knee disorder) is currently 
rated as 10 percent disabling under Diagnostic Code 5257-
5003.  

The veteran essentially contends that her service-connected 
left knee disorder is more disabling than represented by that 
evaluation; in a November 1995 statement, she maintained that 
the disability warranted a 30 percent rating.  In support, in 
numerous statements, as well as in her testimony before a 
hearing officer at the RO&IC in February 1996, the veteran 
has asserted that her left knee disorder is productive of 
arthritis, swelling, stiffness, fatigability, weakness and 
pain on motion.  As a result, she reports that she has 
trouble ascending stairs and is unable to stand or ambulate 
for prolonged periods of time.  The veteran further states 
that she lost her job as a letter carrier for the United 
States Postal Service (USPS) due to her service-connected 
left knee disorder.  

In addition, in written argument dated in August 1998, the 
veteran's representative asserted that, in adjudicating the 
issue of an increased rating for left knee disability, the 
RO&IC should have considered the application of 38 C.F.R. 
§ 4.40 (1998) regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  Further, in 
written argument dated in September 1998, the veteran's 
representative, citing VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997), argued that the veteran is entitled to separate 
compensable evaluations for arthritis and for instability of 
her left knee. 

The Board notes that, when evaluating muskuloskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Those 
provisions do not specifically appear to have been considered 
in the instant case.  

Furthermore, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  Thereafter, 
in August 1998, the VA General Counsel issued another 
pertinent precedent opinion that may have a bearing on the 
issue on appeal.  In VAOPGCPREC 9-98 (1998), the VA General 
Counsel further explained that, when a the veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59, there must be 
satisfactory evidence of painful motion.  See 63 Fed. Reg. 
56703 (1998).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  The RO 
has not considered either decision in connection with the 
issue on appeal.

To ensure that there is no prejudice to the veteran in the 
Board's adjudication of the claim, the Board finds that the 
RO&IC should consider both the applicability of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (consistent with the 
DeLuca decision noted above), as well the veteran's 
entitlement to separate evaluations for arthritis and 
instability, consistent with the provisions of both the 23-97 
and 9-98 opinions, in the first instance.  

The Board also notes that in a July 1995 report that the 
Office of Worker's Compensation of the United States 
Department of Labor prepared, the physician who signed that 
report stated that the veteran "cannot resume mail carrying 
secondary to degenerative changes in the left knee."  He 
explained that stressing the left knee would cause the 
degenerative changes to "progress faster."  In an August 
1995 medical report, which was prepared by the USPS, the 
physician stated that, because of her left knee disorder, the 
veteran was not able to deliver mail.  The examiner explained 
that the veteran was not able to perform prolonged walking, 
standing, carrying, bending or stooping.  In addition, the 
physician assessed her left knee disorder as requiring 
"moderate risk/restriction."  According to the report, the 
veteran would be medically qualified to perform essential 
functions of the position only if the above restrictions and 
limitations could be accommodated.  No subsequent records 
from the USPS have been associated with the claims folder, 
and thus it is unclear whether the veteran was able to secure 
another position; however, the record reflects that the 
veteran is currently a full-time student, which suggests that 
she is seeking to be retrained so that she be employed in 
other capacities.

Moreover, a document, dated in December 1995, indicates that 
the veteran was to be enrolled in the VA Vocational 
Rehabilitation program.  The veteran's Vocational 
Rehabilitation and Education (VRE) folder, however, is not 
associated with the claims folder.  The information contained 
in a VRE folder should be considered in the adjudication of 
the veteran's claim.

Finally, as noted above, the veteran's contentions indicate 
that her left knee disorder interferes with her employability 
beyond that degree contemplated in the assigned evaluation.  
The Board finds that these assertions raise a question as to 
whether, due to marked interference with employment, the 
regular schedular standards are inadequate to evaluate her 
left knee disability; thus, the RO&IC should, in connection 
with the increased rating claim, consider whether the 
criteria for invoking the procedures for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.

Accordingly, the Board hereby REMANDS the case to the RO&IC 
for the following actions:

1.  The RO&IC should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since 1995, from the VA 
Medical Center in Philadelphia, 
Pennsylvania, or from any VA Medical 
Center and any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO&IC should determine whether 
the veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO&IC should contact the 
appropriate State agency in the State of 
Pennsylvania and request that that body 
furnish a copy of any pertinent records 
in its possession relating to any claim 
filed by the veteran for worker's 
compensation benefits.  Any records 
obtained should be associated with the 
claims folder.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO&IC should review 
the veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO&IC should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.4, and 
4.59 (1998) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995)), as well as whether 
separate evaluations for arthritis and 
instability are warranted (consistent 
with VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998)).  In addition, 
the RO&IC should consider whether the 
case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO&IC should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


